DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Reference number 110 is used to identify “apparatus” and “motor drive”.
Reference number 120 is used to identify “housing” and “motor drive”.
Reference number 122 is used to identify “housing” and “motor drive”.
Reference number 132 is used to identify “distal end” and “proximal end” of shaft 130. 
Reference number 150 is used to identify “frame” and “roller mechanism”.
Appropriate correction is required.

Claim Objections
Claim 2 and 6 objected to because of the following informalities:  
Claims 2 is dependent on itself. Examiner with interpret the dependence on claim 1 for the purposes of compact prosecution.  
Claim 6 is dependent on itself. Examiner with interpret the dependence on claim 1 for the purposes of compact prosecution.  
Appropriate correction is required.

Double Patenting
Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/215,528 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the same structural limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Crainich (Pub No US/2006/0212048).
Regarding claim 18, Crainich discloses a method comprising: engaging a suture cartridge (device 10 of Crainich) with a motor drive (drive mechanism), the suture cartridge (device 10 of Crainich) supporting a pair of generally-parallel rollers rotatably engaging a shaft of a helically-shaped needle (needle 12) therebetween, the needle (needle 12) being rotatable around a first roller (shaft 18) and having a helical radius greater than that of a roller radius of the first roller to enable the needle to pierce and extend through a body disposed adjacent the first roller (fig 2); positioning the first roller of two generally-parallel rollers adjacent to the body (Crainich, abstract, para 40); and providing an input (rotational force) to the motor drive (drive mechanism), wherein the input (rotational force) causes the motor drive (drive mechanism) to rotate the two-generally parallel rollers (shafts 14 and 18) to rotate so as to cause the needle (needle 12) to complete at least one revolution to form a single suture (Crainich, para 8-10, 24-27, 29, and 40-41).  
Regarding claim 19, Crainich discloses the method of Claim 18, further comprising selecting the suture cartridge (device 10 of Crainich) from one of a plurality of differently-sized suture cartridges (different size versions are contemplated for depending on intended use, Crainich, para 46), wherein each of the plurality of suture cartridges (device 10 of Crainich) supports a needle having a different helical radius (different sized needles 12 would have different radii), wherein each of the plurality of switchable suture cartridges (device 10 of Crainich) is configured to form a suture of a differing size (different size versions are contemplated for depending on intended use, Crainich, para 46).  
Regarding claim 20, Crainich discloses the method of Claim 19, further comprising coupling the motor drive (drive mechanism) with the selected suture cartridge (device 10 of Crainich) (Fig 2 shows teeth 32 of drive member 30 coupling with toothed end 34 of shaft 14, Crainich, fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crainich (Pub No US/2006/0212048), in view of Mohamed (Pub No US/2020/0375591).
Regarding claim 1, Crainich teaches an apparatus comprising: a helically-shaped needle (needle 12) having a first helical radius, the needle (needle 12) having a shaft (shaft of needle 12) and drawing a filament from a trailing end (It should be appreciated that the suture can be attached to either the proximal or distal end of the needle, Crainich, para 34, fig 1); 
two generally-parallel rollers (shaft 17 and 18) configured to engage therebetween the shaft of the needle (needle 12) (fig 1 and 2), the first roller having a roller radius that is less than the helical radius of the needle (fig 1 and 2) to enable the needle to revolve around the first roller to pierce a body disposed adjacent the first roller and to draw the filament through the body (Crainich, para 40, fig 1-2); and 
a frame (housing 11) configured to counter-rotatably support the rollers and including (Fig 1, 2, and 4): a support coupling (distal end of housing body 13) configured to detachably receive a distal end of a support shaft (shaft of drive member 30) extending from a drive mechanism (Housing 11 receives distal end of drive member extending from drive mechanism, Crainich, fig 1-3); and a drive coupling (toothed end 34) configured to detachably receive a distal end of a drive member (drive member 30) extending from the drive mechanism, the drive member (drive member 30) being configured to provide the rotational force to at least one of the rollers (Fig 2 shows rotation from drive member 30 imparts rotational force to rollers and any suitable drive mechanism can be used to impart rotation to shafts 14 as desired, Crainich, para 24, fig 2).  
Crainich fails to disclose the housing being detachable.
However, Mohamed teaches a device that has a detachable housing (The general housing is removably, attachably mounted to a handle (not shown), which contains the automated gear devices, Mohamed, para 264, 273, and 275, fig 16A and 16B).
	Crainich and Mohamed are considered analogous art to the claimed invention because they are in the same field of endeavor of suture devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crainich to
incorporate the attachment mounting of Mohamed. Doing so would allow for disposable and separately sterilizable components (Mohamed, para 264 and 275). 
Regarding claim 2, as interpreted above, the combination of Crainich and Mohamed teaches the apparatus of Claim 1, Mohamed teaches further comprising at least one drive member configured to detachably engage the drive mechanism (The general housing is removably, attachably mounted to a handle (not shown), which contains the automated gear devices, Mohamed, para 264, 273, and 275, fig 16A and 16B).  
Regarding claim 3,  the combination of Crainich and Mohamed teach the apparatus of Claim 2, wherein the drive member (drive member 30 of Crainich) includes a shaft extending from an end of one of the rollers (fig 2 of Crainich) and having a faceted end (faceted end of shaft in fig 16A of Mohamed) configured to detachably engage the drive mechanism (The general housing is removably, attachably mounted to a handle (not shown), which contains the automated gear devices, Mohamed, para 264, 273, and 275, fig 16A and 16B).   
Regarding claim 5, the combination of Crainich and Mohamed teach the apparatus of Claim 1, wherein: the first roller (shaft 18) includes a flat surface configured to rollably engage a first side of the shaft of the needle (needle 12) (fig 2); and  
a second roller (shaft 14) includes a grooved surface defining a groove (groove 16) that is configured to at least partially receive the second side (outer face of needle 12) of the shaft of the needle (Fig 2 shows needle 12 engages groove 16 of shaft 14, Crainich, para 8-10 and 24-27, fig 1-3 and 7-9).  
Regarding claim 6, as interpreted above, the combination of Crainich and Mohamed teach the combination of Crainich and Mohamed teach the apparatus of Claim 1, wherein a pitch of the groove (groove 16) is ratiometrically matched to a pitch of the needle according to a ratio of a radius of the needle to a radius of the second roller (Fig 2, 7, and 9 show needle 12 is matched to pitch of groove 16, Crainich, para 8-10, fig 2, 7, and 9).  
Regarding claim 7, the combination of Crainich and Mohamed teach the apparatus of Claim 1, wherein the frame (housing 11 of Crainich) includes an open distal end (an end cap member 17 which can be included in housing 11, Crainich, para 34, fig 4) at an end opposite the support coupling (proximal end of housing body 13) and wherein the needle is received between the rollers (fig 2) with the trailing end of the needle facing the open distal end to draw the filament from the open distal end (It should be appreciated that the suture can be attached to either the proximal or distal end of the needle, Crainich, para 34, fig 10).  
Regarding claim 8, the combination of Crainich and Mohamed teach a system comprising: a drive mechanism including: a housing (handle 62 of Mohamed); a motor (motor in fig 17B of Mohamed) supported by the housing (Fig 17A and 17B shows motor supported by handle 62 of Mohamed); a support shaft (shaft extending from handle 62 in fig 17A and 17B to support cartridge 30 of Mohamed) extending from the housing (handle 62 of Mohamed); and a drive member (drive member 30 of Crainich) coupled with the motor (motor in fig 17B of Mohamed) and supported by the shaft (shaft extending from handle 62 of Mohamed), the drive member (drive member 30 of Crainich) being configured to convey rotational force from the motor (drive assembly for rotating the needle relative to the housing, Crainich, para 8-10, fig 2 and 7-9); and 
a suture cartridge (device 10 of Crainich) including: 
a helically-shaped needle (needle 12 of Crainich) having a first helical radius, the needle having a shaft and drawing a filament from a trailing end (It should be appreciated that the suture can be attached to either the proximal or distal end of the needle, Crainich, para 34, fig 10); 
two generally-parallel rollers (shaft 14 and 18 of Crainich) configured to engage therebetween the shaft of the needle (needle 12 of Crainich), the first roller (shaft 18 of Crainich) having a roller radius that is less than the helical radius of the needle to enable the needle to revolve around the first roller to pierce a body disposed adjacent the first roller and to draw the filament through the body (Fig 2 shows radius of needle 12 is greater than radius of shaft 14 or 18, Crainich, fig 2 and 7-9); and 
a frame (housing 11 of Crainich) configured to counter-rotatably support the rollers (shaft 14 and 18 of Crainich) and including: 
a support coupling (proximal end of housing body 13 of Crainich) configured to detachably receive a distal end of the support shaft (shaft of drive member 30); and 
a drive coupling (toothed end 34) configured to detachably receive a distal end of the drive member (teeth 32 of drive member 30) and to convey the rotational force to at least one of the rollers (Fig 2 shows rotation from drive member 30 imparts rotational force to rollers and any suitable drive mechanism can be used to impart rotation to shafts 14 as desired, Crainich, para 24, fig 2).  
Crainich fails to teach the drive mechanism and the housing detachable from the drive mechanism.
However, Mohamed teaches a device with a drive mechanism (as shown above) that has a detachable housing (The general housing is removably, attachably mounted to a handle (not shown), which contains the automated gear devices, Mohamed, para 264, 273, and 275, fig 16A and 16B).
Doing so would allow for disposable and separately sterilizable components (Mohamed, para 264 and 275). 
Regarding claim 9, the combination of Crainich and Mohamed teach the system of Claim 8, further comprising a controller (trigger or actuator on the handle, in fig 16A of Mohamed) wherein, in response to a user input, the suture controller causes the motor to rotate through a number of revolutions to cause the needle to complete at least one revolution to form a single suture (The device can be modified with an extended shaft such that it can be used through a laparoscope in laparoscopic and robotic surgery. Note also that the machine may be programmed by microprocessor, program, controlled by circuit board, timing controls and set of gears and micro servos to coordinate all the motions to be fully automated and programmable, Mohamed, para 277).  
Regarding claim 10, the combination of Crainich and Mohamed teach the system of Claim 8, further comprising a plurality of switchable suture cartridges (device 10 of Crainich) configured to interchangeably receive the shaft and the drive coupler of the handle (Multi different sized needle devices can be used and are removable, Mohamed, para 214, 229, 258, and 264; different size versions are contemplated for depending on intended use, Crainich, para 46).  
Regarding claim 11, the combination of Crainich and Mohamed teach the system of Claim 10, wherein the plurality of switchable suture cartridges (device 10 of Crainich) includes differently-sized cartridges, wherein each of the differently-sized cartridges supports a needle having a different helical radius, wherein each of the plurality of switchable suture cartridges (device 10 of Crainich) is configured to form a suture of a differing size (Multi different sized needle devices can be used and are removable, Mohamed, para 214, 229, 258, and 264; different size versions are contemplated for depending on intended use, Crainich, para 46).  
Regarding claim 12, the combination of Crainich and Mohamed teach the system of Claim 11, wherein the first roller (shaft 18) of the differently-sized cartridges have different roller radii (Multi different sized needle devices can be used and are removable, Mohamed, para 214, 229, 258, and 264; different size versions are contemplated for depending on intended use, Crainich, para 46, which would indicate that, as the size of the needle decreases, the matching shaft 18 would also decrease in size and have a different radii).  
Regarding claim 13, the combination of Crainich and Mohamed teach the system of Claim 11, wherein the drive coupling (toothed end 34 of Crainich) of each of the suture cartridges (device 10) is configured to cause the needle to complete the at least one revolution to form the single suture independent of a size of the helical radius of the needle (Fig 2 shows rotation of drive member 30 is configured with teeth 32 to couple with the toothed end 34 to cause at least one revolution of needle 12, Crainich, para 8-10, fig 2).  
Regarding claim 14, the combination of Crainich and Mohamed teach the system of Claim 13, wherein drive coupling (toothed end 34) includes at least one faceted member (facets of toothed end 34) coupled with one of the rollers (toothed end 34 coupled to shaft 14) to receive a faceted end (facets of teeth 32) of the drive member (drive member 30) (Fig 2 show drive member 30 with facets and toothed end 34 capable of receiving the facets of teeth 32, Crainich, fig 2).  
Regarding claim 15, the combination of Crainich and Mohamed teach the system of Claim 8, wherein: the first roller (shaft 18) includes a flat surface configured to rollably engage a first side (inner face) of the shaft of the needle (needle 12); and 
a second roller (shaft 14) includes a grooved surface defining a groove (groove 16) that is configured to at least partially receive a second side (outer face) of the shaft of the needle (needle 12) (Fig 2 shows outer face of needle engages groove of shaft 14 and inner face is disposed against shaft 18, Crainich, fig 2).  
Regarding claim 16, the combination of Crainich and Mohamed teach the system of Claim 8, wherein a pitch of the groove (groove 16) is ratiometrically matched to a pitch of the needle according to a ratio of a radius of the needle to a radius of the second roller (Fig 2, 7, and 9 show needle 12 is matched to pitch of groove 16, Crainich, para 8-10, fig 2, 7, and 9).  
Regarding claim 17, the combination of Crainich and Mohamed teach the system of Claim 8, wherein the suture cartridge (device 10 of Crainich) includes an open distal end (fig 4 and 10) wherein ends of the two-generally parallel rollers are exposed (fig 10), wherein with the trailing end of the needle facing the open distal end to draw the filament from the open distal end (It should be appreciated that the suture can be attached to either the proximal or distal end of the needle, Crainich, para 34, fig 10).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crainich (Pub No US/2006/0212048), in view of Sikes (Pub No US/2019/0290259).
Regarding claim 4, the combination of Crainich and Mohamed teaches the apparatus of Claim 1, but fails to disclose a supply tray.
However, Sikes teaches a device wherein the frame (cartridge 30) is engageable by a supply tray (tray 112), wherein the supply tray (tray 112) is configured to apply force to the frame to hold the frame in place (Fig 7A and 7B shows tray holding cartridge 30 in place, Sikes, Fig 7A and 7B) unless the support shaft engages the frame and dislodges the frame from the supply tray (Fig 1 and 2 shows jaws 51, 56 are capable of engaging cartridge 30 while held by tray 112 and dislodging it. Sikes, para 66-69, and 71, fig 1, 2, 7, and 8).
Crainich and Sikes are considered analogous art to the claimed invention because they are in the same field of endeavor of suture devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crainich to incorporate the tray of Sikes. Doings so would allow the user to reload the cartridge and help in loading and unloading of the cartridge (Sikes, para 66-69, and 71, fig 1, 2, 7, and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771      
/TAN-UYEN T HO/               Supervisory Patent Examiner, Art Unit 3771